 
 
II 
110th CONGRESS 1st Session 
S. 253 
IN THE SENATE OF THE UNITED STATES 
 
January 10, 2007 
Ms. Landrieu introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs 
 
A BILL 
To permit the cancellation of certain loans under the Robert T. Stafford Disaster Relief and Emergency Assistance Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Disaster Loan Fairness Act of 2007. 
2.Cancellation of loans 
(a)In generalSection 2(a) of the Community Disaster Loan Act of 2005 (Public Law 109–88; 119 Stat. 2061) is amended by striking Provided further, That notwithstanding section 417(c)(1) of the Stafford Act, such loans may not be canceled:. 
(b)Disaster assistance direct loan program accountChapter 4 of title II of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 471) is amended under the heading DISASTER ASSISTANCE DIRECT LOAN PROGRAM ACCOUNT under the heading Federal Emergency Management Agency under the heading DEPARTMENT OF HOMELAND SECURITY, by striking Provided further, That notwithstanding section 417(c)(1) of such Act, such loans may not be canceled:. 
3.Effective dateThe amendments made by this Act shall be effective on the date of enactment of the Community Disaster Loan Act of 2005 (Public Law 109–88; 119 Stat. 2061). 
 
